The court finds no occasion to give consideration to any claim under section 607c of the 1935 Cumulative Supplement to the General Statutes, or to the principles enunciated in Madison vs. Morovitz, 122 Conn. 208. It seems clear that the accident was caused by too great speed. One does not come suddenly upon the curve in question. It is there before the gaze of operators and its very arc indicates caution in taking it. The very size and type of the *Page 99 
huge juggernaut that was being driven imposed a relatively higher degree of caution on this driver's part.
The marks upon the pavement, the testimony of disinterested witnesses, the plaintiff's own impression that the truck was skittering as it was rounding the curve, all indicate that the driver was going too fast. The significance of the pin being sheared off as the vehicle snapped around a curve where speed and the law of inertia would account for it, is too pointed to find explanation in the coincidence of a hidden defect manifesting itself at that particular point on the highway.
Far from exaggerating his injuries, the plaintiff exhibited an engaging candor in describing them, and at all times minimized them. Lacerations that he received, the undoubted concussion of the brain severe enough to occasion lapses of conscious memory immediately following the accident, and the fracture of the bone in his finger, give tangible evidence of the extent of an injury transcending the relatively modest medical bill and loss of time.
   Having in mind the stipulation as to the value of plaintiff's truck and its contents as being $600, the court fixes as plaintiff's total damage the sum of $1,800, for which amount, together with his costs, judgment is entered in his favor against the defendants.